                      Case 1:20-cv-00534-VEC Document 8 Filed 05/26/20 Page 1 of 1

                                                                                                  YAAKOV SAKS*


                                          MEMO ENDORSED
                                                                                                    JUDAH STEIN 
                                                                                               RAPHAEL DEUTSCH ^
                                                                                                   DAVID FORCE 

                                                                                              NJ & NY Bar Admissions
                                                                                               ^ CT & NJ Bar Admissions
                                                                                                       ▪ NJ Bar Admission
                                                                                          *Federal Court Bar Admissions
                                                                            CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


        285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com

                                         USDC SDNY
                                         DOCUMENT                          May 26, 2020
        VIA ECF                          ELECTRONICALLY FILED
        Hon. Judge Caproni               DOC #:
        United States District Judge     DATE FILED: 5/26/2020
        Southern District of New York


                Re:   Guglielmo v. Fear of God, LLC, Civil Action No. 1:20-cv-00534-VEC

        Dear Judge Caproni,

               The undersigned represents Plaintiff Joseph Guglielmo (hereinafter “Plaintiff”) in the above-
        referenced matter. This Letter is submitted to request an extension of time to serve the Summons and
        Complaint on Defendant.

                By way of background, Plaintiff has made numerous attempts to serve Defendant, to no avail.
        Plaintiff is therefore requesting an additional 30 days in which to hopefully serve the Defendant.

               In addition, the initial conference for this matter is set for Friday May 29, 2019 at 10:00 am. As
        Defendant has yet to appear, Plaintiff is requesting an adjournment of the conference until after an
        Affidavit of service has been filed on the docket.

                Thank you for your time and consideration of the above request.

Applicaton GRANTED in part. The IPTC teleconference is adjourned
to July 24, 2020, at 11:00 a.m. The parties' joint letter and proposed     Respectfully submitted,
CMP are due July 16, 2020.
                                                                           /s/ David Force
                                                                           David Force, Esq.
Federal Rule of Civil Procedure 4(m) affords Plaintiff 90 days (or until
April 20, 2020) to effect service unless Plaintiff shows good cause for SO ORDERED.
the failure to serve. Not later than June 3, 2020, Plaintiff must show
cause why the Court should not dismiss this case for failure to serve.
Plaintiff must specifically provide evidence showing that it has made                         5/27/2020
diligent efforts to effect service and that good cause exists for its
failure to effect timely service. If Plaintiff fails to make this showing, HON. VALERIE CAPRONI
this case will be dismissed without prejudice.                             UNITED STATES DISTRICT JUDGE
